                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 1
                                                                   Jan 24, 2019
                                                                       SEAN F. MCAVOY, CLERK
 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ROY P. MARCHAND,
                                                  NO: 2:18-CV-138-RMP
 8                             Plaintiff,
                                                  ORDER OF DISMISSAL WITH
 9          v.                                    PREJUDICE

10    SPOKANE COUNTY; SPOKANE
      COUNTY DETENTION
11    SERVICES; JOHN MCGRATH, Jail
      Director; EAN SCHOLZ, Officer;
12    OFFICER SIEGEL; OFFICER
      CORNWELL; SERGEANT
13    ATCHISON; and JOHN and JANE
      DOES 1-10,
14
                               Defendants.
15

16         BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal, ECF

17   No. 20. The parties stipulate and agree to dismiss all claims with prejudice and

18   without costs or attorneys’ fees to any party. Id. Having reviewed the motion and

19   the record, the Court finds good cause to grant the dismissal. Accordingly, IT IS

20   HEREBY ORDERED:

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         1.     The parties Stipulated Motion for Dismissal, ECF No. 20, is

 2   GRANTED.

 3         2.     Plaintiff’s claims against all Defendants are dismissed with prejudice

 4   without fees or costs to either party.

 5         3.     Judgment of dismissal shall be entered in favor of all Defendants.

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order, provide copies to counsel, and close this case.

 8         DATED January 24, 2019.

 9                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
10                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
